While under some of our criminal statutes more than one offense may be committed in the same transaction, and the accused may be convicted of either of the offenses, yet we have in this State a statute that inhibits a conviction of the defendant of an assault or attempt when the crime is actually perpetrated, as follows: "No person shall be convicted of an assault with intent to commit a crime, or of any other attempt to commit any offense, when it shall appear that the crime intended, or the offense attempted, was actually perpetrated by such person at the time of such assault, or in pursuance of such attempt." Code, § 27-2508. The victim's testimony was the only testimony that went directly to the criminal act, and hers was the only positive evidence as to the commission of the crime charged. Her testimony was that the crime of rape was actually committed by the defendant. It seems to me the evidence conclusively shows that all that happened on this two or three-hour automobile ride, previously to the last stop before returning to the victim's home, at which stop the rape was actually committed, were merely preliminary efforts in pursuance of a desire to have carnal knowledge of the female forcibly and against her will, which efforts constituted acts of manipulation of the person, instigated by a single impulse and culminated in the completed crime of rape. That is to say, the various handlings of the person of the victim were so closely connected in time and character as to show conclusively that they were mere component parts of the one entire offense or criminal transaction which the law calls rape. In other words, all the criminal acts on this two or three-hour automobile ride were done in an effort or attempt to commit one rape, and "in pursuance of such attempt" (Code, § 27-2508) or attempts. The crime all along intended was actually perpetrated, or, if you will, completed.
Relatively to the testimony of the victim, she does not pretend that she was not raped on the automobile ride, but contends that she was. And yet the jury have found that she was not raped, but that there was a mere attempt to rape. The defendant contends that there was no carnal knowledge of the female either forcibly or otherwise. There was no reason disclosed by the evidence *Page 198 
why her testimony should be cut in twain by the jury. Kelsey v.State, 62 Ga. 558. "The jury are not at liberty to accept the testimony of the prosecutrix that an assault was made upon her person, and at the same time arbitrarily reject her testimony, equally positive, that the defendant had sexual intercourse with her, forcibly and against her will. The case differs from a case of assault with intent to rape. It rarely happens that an assault is accompanied by such overwhelming and conclusive evidence of the intent with which it is committed as to require the jury to find that the assault was made with the intent to commit a rape."Moore v. State, 151 Ga. 648, 663 (108 S.E. 47). The doctor's testimony was in effect that the victim's hymen had been ruptured, and this could have been caused by things other than penetration during the commission of the crime here charged. The fact that the testimony of the doctor may be viewed as tending to support the defendant's theory is immaterial. His testimony relates merely to the condition of the prosecutrix (the victim) after the commission of the alleged offense, and does not disprove the statement testified to by her that there was a penetration. There was no request for charge to the jury, and hence it was not reversible error to fail to charge on the theory of the defense resting solely on the defendant's statement.Richards v. State, 114 Ga. 834 (40 S.E. 1001). However, the charge here being rape, and the evidence, if credible, showing conclusively that the offense of rape was actually perpetrated, a verdict finding the defendant guilty of assault with intent to rape was unauthorized. The court committed error in charging the jury on the subject, and the verdict of assault with intent to rape was contrary to law. Rich v. State,160 Ga. 513 (128 S.E. 666); Peters v. State, 177 Ga. 772
(171 S.E. 266); Watson v. State, 116 Ga. 607 (43 S.E. 32, 21 L.R.A. (N.S.) 1); Barton v. State, 58 Ga. App. 554
(199 S.E. 357). I think a new trial should have been granted.